Citation Nr: 0111258	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Propriety of the revision in rating assignment from 50 
percent to 30 percent for service-connected cervical 
adenocarcinoma, post total hysterectomy, based on clear and 
unmistakable error (CUE).

2.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had verified active service from March 1981 to 
January 1985.  Prior active service is indicated on her DD 
Form 214.

The matters cited on the title page of this decision are 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Reno, Nevada.

The Board notes that by rating decision dated April 11, 1985, 
the RO, in pertinent part, denied service connection for a 
chronic low back disorder with sciatica, and for arthritis.  
In a rating decision dated in November 1994, the RO denied 
service connection for dysthymic disorder.  The veteran did 
not appeal those determinations.  38 C.F.R. §§ 20.200, 20.302 
(2000).

The Board continues to note that in July 1998, the veteran 
claimed entitlement to compensation based on dental 
conditions.  Also, in a statement received in May 1999, the 
veteran's representative indicated the veteran's condition 
had deteriorated and her employability was "severely 
questionable."  Matters of entitlement to benefits based on 
a dental disorder and/or unemployability have been neither 
procedurally prepared nor certified for appellate review.  
Moreover, the representative presented argument pertinent to 
the veteran's entitlement to benefits based on 
unemployability, as well as her entitlement to an increased 
rating for a service-connected skin disorder in the February 
2001 brief.  Thus, those matters are referred to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 ( 1995).

The Board emphasizes that it is without jurisdiction at this 
time to adjudicate matters not properly placed in appellate 
status subsequent to RO adjudication.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991).  Thus, to the extent the veteran's 
arguments, or those of her representative suggest claims as 
to the propriety of the percentage ratings or dates assigned 
to disabilities other than her service-connected cervical 
adenocarcinoma, post total hysterectomy, as manifested by the 
absence of her uterus, and further to the extent such suggest 
claims as to the date assigned to the grant of special 
monthly pension based on loss of use of a creative organ, 
such are not further discussed herein.  Rather, such are 
referred to the RO for action as deemed appropriate.  In 
particular the Board notes that the matter of entitlement to 
an increased rating for service-connected cervical 
adenocarcinoma, post total hysterectomy, is not before the 
Board.


FINDINGS OF FACT

1.  The veteran's cervical adenocarcinoma resulted in removal 
of the uterus but not the ovaries.

2.  The April 1985 RO decision erroneously applied governing 
rating criteria under 38 C.F.R. Part 4 (1984, 2000) in the 
assignment of a 50 percent disability evaluation for post-
hysterectomy residuals manifested by the absence of the 
uterus with preservation of the ovaries.


CONCLUSION OF LAW

The revision from 50 percent to 30 percent in the rating 
assigned for service-connected cervical adenocarcinoma, post 
total hysterectomy was appropriate.  38 C.F.R. §§ 3.105(a), 
4.116, Diagnostic Codes 7617, 7618 (1984).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records, to include operative reports 
pertinent to a hysterectomy, indicate removal of the 
veteran's uterus due to adenocarcinoma, with preservation of 
the ovaries.  Subsequent medical evidence shows no recurrence 
of malignancy or any metastasis.

By rating decision dated April 11, 1985, the RO established 
service connection and assigned ratings as follows:  cervical 
adenocarcinoma, post radiation and chemotherapy, post-
operative total hysterectomy and node dissection, evaluated 
as 100 percent disabling from January 23, 1985 to February 
28, 1985, and assigned a 50 percent disability rating 
thereafter; post-operative laparotomy, with intermittent 
small bowel obstruction with hemorrhoids, evaluated as 20 
percent disabling effective January 23, 1985; residuals of 
right-sided Bell's palsy, evaluated as zero percent 
disabling, effective January 23, 1985; and, chronic 
sinusitis, evaluated as zero percent disabling effective 
January 23, 1985.  The RO denied service connection for 
tension headaches, a chronic low back disorder with sciatica, 
and arthritis.  Effective March 1, 1985, the veteran's 
combined evaluation was 60 percent.  The veteran did not 
appeal the April 1985 decision.

In a rating decision dated in November 1994, the RO 
established service connection for a skin rash in the 
perianal and vaginal area and assigned a 10 percent rating 
effective February 23, 1994.  The RO denied service 
connection for dysthymic disorder and also denied increased 
ratings for service-connected small bowel obstruction with 
chronic diarrhea and hemorrhoids and for sinusitis.  The 
veteran's combined rating remained 60 percent.  She did not 
appeal that decision.

In June 1998, the veteran, via her representative, claimed 
CUE in the April 1985 RO decision.  The argument made was 
that the veteran was entitled to special monthly compensation 
for loss of use of a creative organ and that the original 
April 1985 rating decision had presented a "lumping" 
together of the veteran's service-connected disabilities and 
avoided application of guidelines pertinent to special 
monthly compensation.  Specifically stated was entitlement to 
separate evaluations under 38 C.F.R. § 4.116, Diagnostic Code 
7627 (pertaining to rating based on malignant neoplasms) and 
38 C.F.R. § 4.116, Diagnostic Code 7617 (pertaining to 
removal of the uterus and both ovaries).  

Administrative review in November 1998 found CUE in the April 
1985 RO decision in the initial assignment of 100 and 50 
percent ratings; in the failure to establish a separate zero 
percent rating for hemorrhoids from January 23, 1985; and 
found CUE in the November 1994 RO decision in not assigning 
entitlement to special monthly compensation for anatomical 
loss of a creative organ.

The Director of Compensation and Pension service noted that 
the 50 percent rating had been assigned based on the 
inaccurate belief that the veteran's total hysterectomy had 
included excision of the ovaries when, in fact, service 
medical records and operative reports clearly indicated 
preservation of the ovaries.  The Director continued to note 
that the April 1985 decision appeared to have considered 
entitlement to special monthly compensation based on loss of 
use of a creative organ, but denied such as the veteran had 
undergone elective tubal fulguration in May 1978, prior to 
her hysterectomy in August 1983.  The Director cited laws 
governing application for and payment of special monthly 
compensation, as well as a precedent opinion from VA's 
General Counsel, VAOPGCPREC 5-89, 54 Fed. Reg. 38033 (1989), 
which sets out that a nonservice-connected loss of use of a 
creative organ does not bar payment of special monthly 
compensation for subsequent service-connected anatomical loss 
of a creative organ.  Therefore, the Director concluded that 
failure to award special monthly compensation subsequent to 
1989 was erroneous.  The Director also cited VAOPGCPREC 88-
90, 56 Fed. Reg. 1224 (1991) and 38 C.F.R. § 3.114, as 
establishing the effective date for special monthly 
compensation, and acknowledged that such allowed for 
assignment of an effective date of one year prior to the date 
of receipt of the veteran's request to reopen her claim.

The administrative review decision then sets out the 
following:

...to correct the clear and unmistakable 
error involved in the rating decision of 
April 11, 1985, in establishing a 50% 
evaluation for the service-connected 
residuals of hysterectomy, correctly a 
30%, and in the rating decision of 
November 23, 1994, in not establishing 
entitlement to SMC under subsection (k) 
for anatomical loss of a creative organ, 
from February 23, 1993, one year prior to 
the date the veteran's reopened claim was 
received, rating action must be taken to 
assign a 40% evaluation for the service-
connected residuals of small bowel 
bypass, a 30% evaluation for the service-
connected residuals of hysterectomy, and 
entitlement under subsection (k) for 
anatomical loss of creative organ, all 
effective July 8, 1998.  Although 
entitlement under subsection (k) could be 
established from February 23, 1993, the 
reduction of the erroneous 50% evaluation 
for the residuals of hysterectomy to the 
correct 30% would then also be required 
that same date, and would effectively 
result in an overall reduction in the 
veteran's compensation benefits, and is 
to be avoided for that reason.

In a rating decision dated in December 1998, the RO, in 
pertinent part, effectuated the above and reduced the 50 
percent rating for cervical adenocarcinoma post total 
hysterectomy to 30 percent, effective July 8, 1998; and, 
assigned special monthly compensation based on anatomical 
loss of a creative organ, also effective July 8, 1998.  

In December 1998, the veteran expressed disagreement with the 
zero percent rating assigned for hemorrhoids and the 
reduction from 50 to 30 percent benefits for residuals of 
cervical carcinoma.  The veteran perfected an appeal to the 
Board.

In the brief prepared in February 2001, the veteran's 
representative argues that the reduction from 50 percent to 
30 percent was made without VA having obtained evidence to 
answer the medical question of whether the veteran's ovaries, 
although still physically present, functioned normally.  The 
representative argued that ovarian function had been 
destroyed by in-service radiation and chemotherapy treatment.  
He argued that remand was necessary to obtain a medical 
assessment.

Pertinent Criteria

Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1984, 2000).  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1984, 
2000).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1984, 2000), which require the evaluation of the complete 
medical history of the veteran's condition.

38 C.F.R. § 4.116, Diagnostic Code 7617, as extant at the 
time of the RO's April 1985 rating decision, provides for 
assignment of a 100 percent evaluation for three months 
following the removal of the uterus and both ovaries, with a 
50  rating assigned thereafter.  Similarly, 38 C.F.R. 
§ 4.116, Diagnostic Code 7618 extant at that time provides 
for assignment of a 100 percent evaluation for three months 
following the removal of the uterus, with a 30 percent 
evaluation assigned thereafter.  

38 C.F.R. § 3.350 (2000) provides for special monthly 
compensation ratings in certain instances, to include the 
anatomical loss or loss of use of one or more creative 
organs.  38 C.F.R. § 3.350(a).  38 C.F.R. § 3.350(a)(1) 
defines loss/loss of use of the creative organs. 

Revision of Decisions

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") propounded a three- 
pronged test to determine whether CUE was present in a prior 
determination:  (1) the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.

38 C.F.R. § 3.105 includes provision for the revision of 
decisions and discontinuance/amendment of erroneously 
bestowed benefits.  Except as provided in paragraphs 
38 C.F.R. § 3.105(d), (e), where an award is reduced or 
discontinued because of administrative error or error in 
judgment, the provisions of 38 C.F.R. § 3.500(b)(2) (2000) 
will apply.

38 C.F.R. § 3.105(d) pertains only to the severance of 
service connection.  38 C.F.R. § 3.105(e) pertains to 
reduction in compensation evaluation and sets out that where 
the reduction in evaluation of a service-connected disability 
is considered warranted and the lower evaluation would result 
in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  Unless otherwise provided in paragraph (i) of 
this section, if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  
38 U.S.C.A. § 5112(b)(6) (West 1991).

38 C.F.R. § 3.500 (2000) generally provides that the 
effective date of a rating which results in the reduction or 
discontinuance of an award will be in accordance with the 
facts found except as provided in 38 C.F.R. § 3.105.  The 
effective date of reduction of an award of compensation for a 
payee will be the earliest of the dates stated in 38 C.F.R. 
§ 3.500, and specifically, where an award is reduced, the 
reduced rate will be effective the day following the date of 
discontinuance of the greater benefit.  38 U.S.C.A. §  
5112(b) (West 1991).

38 C.F.R. § 3.500(b)(2) provides that where based on 
administrative error, and except as provided in 38 C.F.R. 
§ 3.500(r), the effective date will be the date of last 
payment on an erroneous award based solely on administrative 
error or error in judgment.  38 C.F.R. § 3.500(r) provides 
that the effective date of reduced payments will be the last 
date of the month following 60 days after notice to payee.

Analysis

In reaching its decision herein the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims and 
redefining VA's duties to inform and assist the veteran in 
the course of his request for benefits.  Such legislation is 
clearly favorable to the veteran and the Board finds that she 
is not prejudiced by its consideration of her claim pursuant 
to this new legislation insofar as VA has already met its 
obligations under this new legislation.  Specifically, the 
veteran has been advised of the reasons and bases pertinent 
to the revision of her assigned disability rating, has been 
offered the opportunity to submit evidence and argument on 
the merits of that issue, and has done so.  In view of the 
foregoing, the Board finds that a remand for consideration of 
the above and re-adjudication by the RO would only serve to 
further delay resolution of the veteran's claim.  

The question at issue here is the propriety of VA's revision 
to the veteran's post-hysterectomy rating assignment.  The 
substance of the veteran's arguments, to include as offered 
by her representative, are that although her ovaries were not 
removed as a result of the in-service carcinoma and 
hysterectomy, they were not functional as a result of 
treatment for the carcinoma.  Such argument suggests that the 
veteran's ovaries should be therefore be considered as absent 
for rating purposes.  Also, as noted in the factual 
background above, the veteran's representative has argued 
that the reduction from 50 percent to 30 percent was made 
without a corresponding increase in ratings assigned for 
other manifestations formerly "lumped" together and that 
separate evaluations are warranted under Diagnostic Codes 
7617 and 7627.

With respect to the argument that the reduction from 50 
percent to 30 percent was made without a corresponding 
increase in ratings for manifestations residual to such 
removal, and the argument by the veteran's representative 
that both Diagnostic Code 7617 and 7627 are currently for 
application in the veteran's case, the Board again emphasizes 
that questions as to the propriety of percentage ratings or 
dates assigned to other disability/ies are outside of its 
jurisdiction at this time.  However, to the extent the 
representative contends that the veteran was entitled to a 
100 percent evaluation under Diagnostic Code 7627 
simultaneous with assignment of a rating under Diagnostic 
Code 7617, the Board clarifies that Diagnostic Code 7627 
provides for rating based on malignancy as an active disease 
process and treatment therefor.  Thereafter, proper 
evaluation is based on residuals.  The veteran in this case 
was assigned a 100 percent evaluation for a period of time 
following cessation of carcinoma as an active process and 
treatment therefor, and thereafter assigned evaluation based 
her residuals; in her case such residuals were the fact of 
removal of her uterus.  Other results of treatment such as 
her gastrointestinal disorders are separately rated.  The 
evidence of record, in-service and post-service does not 
reflect recurrence of malignancy or metastasis to warrant 
continued rating under Diagnostic Code 7617, and separate 
concurrent ratings under Diagnostic Codes 7617 for residuals 
and 7627 for the active disease process would be improper.

The Board will next address what appears to be a 
misunderstanding of the schedular rating criteria.  38 C.F.R. 
§ 4.16, Diagnostic Codes 7617-7619 deal with removal of the 
uterus and/or ovaries, not with loss of function of the same.  
Rather, loss of function is separately contemplated by and 
compensated for by way of an award of special monthly 
compensation.  See 38 C.F.R. § 3.350.  Although the veteran's 
representative argues that remand is warranted to obtain a 
medical opinion pertinent to whether the veteran's ovaries 
remain functional, the veteran is currently in receipt of 
special monthly compensation benefits based on loss of use of 
her creative organ(s) and the Board does not dispute whether 
her ovaries are or are not functional.  Remand is thus not 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  To the extent her 
arguments raise questions with regard to the date of the 
grant of special monthly pension benefits, the Board must 
refrain from any decision making herein insofar as it has no 
jurisdiction over that matter.  

The Director of Compensation and Pension, and subsequently 
the RO in effectuating the decision, reviewed applicable laws 
and regulations extant in April 1985.  Such clearly 
differentiate the rating to be assigned based on removal of 
the uterus without removal of the ovaries; 30 percent versus 
50 percent.  The RO, in April 1985 erroneously applied an 
inapplicable diagnostic code to the facts as shown and 
assigned a 50 percent rating as if the veteran's ovaries had 
been removed.  See 38 C.F.R. § 3.105(a).  Thus, in 1998 VA 
adjusted the veteran's rating accordingly.  Neither the 
veteran nor her representative contend, nor does the evidence 
show, that the veteran's ovaries were in fact removed along 
with her uterus at the time of her in-service hysterectomy.  
Therefore, the action taken in this case, to reduce the 
rating assigned to post-hysterectomy from 50 percent to 
30 percent, is entirely consistent with the governing law and 
the facts as extant in April 1985.  

The Board continues to note that although the individual 
percentage rating assigned to the veteran's post-hysterectomy 
was reduced from 50 percent to 30 percent, her overall 
combined disability level remained at 60 percent prior and 
subsequent to the rating revision in question.  Thus, in 
fact, no reduction in benefits took place and the procedures 
set out in 38 C.F.R. § 3.105(e) in terms of notification and 
effective date of the revision are not for application.  
Rather, the facts point to 38 C.F.R. § 3.500(b)(2), which 
provides that where based on administrative error, the 
effective date will be the date of last payment on an 
erroneous award based solely on administrative error or error 
in judgment.  The RO and the Director of Compensation and 
Pension in this case established a revision date for the 
percentage rating assigned post-hysterectomy in July 1998, 
the same date the RO effectuated corresponding changes in the 
veteran's rating characterizations and percentage 
assignments, as well as the date special monthly compensation 
was assigned, leaving intact the veteran's combined 
percentage evaluation and avoiding issues concerning 
overpayment and/or any reduction in payment amounts.  See 
38 C.F.R. § 4.25 (2000).  As of July 8, 1998, payments of an 
50 percent erroneous award ceased.



ORDER

The revision in rating assignment from 50 percent to 30 
percent for service-connected cervical adenocarcinoma, post 
total hysterectomy, based on CUE was proper.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines VA obligations with respect to the 
duty to assist and is therefore more favorable to the 
veteran.  The change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The act generally mandates a duty to assist the veteran in 
obtaining evidence, such as medical records, potentially 
pertinent to the claim, and, to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In this case, the veteran is already service-connected for 
hemorrhoids, evaluated as zero percent disabling.  She was 
last afforded a VA examination in 1994.  The Court has held 
that the duty to assist the veteran in obtaining and 
developing facts and evidence to support his claim includes 
obtaining pertinent outstanding medical records as well as 
adequate VA examinations.  Littke v. Derwinski, l Vet. 
App. 90 (l990).  Also, the veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  In this case, she has 
alleged a worsening of her hemorrhoid symptomatology.  Thus, 
further examination is warranted.  Cf. Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999).

The Board notes that by rating decision dated April 11, 1985, 
the RO denied service connection for tension headaches.  The 
veteran did not appeal that decision.  In a decision dated in 
December 1998, the RO increased the rating assigned to post-
laparotomy, intermittent small bowel obstruction with chronic 
diarrhea from 20 percent to 40 percent.  In a decision dated 
in July 1999, the RO denied an increased rating for sinusitis 
and post-laparotomy with intermittent small bowel 
obstruction, denied a temporary total evaluation under 
38 C.F.R. § 4.30 (2000) and denied service connection for 
migraine headaches.  The veteran, in her September 1999 
statement appears to express disagreement with the decisions 
made on those issues by the RO.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
if a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a statement of the case as to 
that claim.  See VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Accordingly, the case is remanded for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(c)), request 
that the veteran supply the names and 
addresses of all facilities that have 
treated her for hemorrhoids and problems 
resulting therefrom since in or around 
1994.  The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(b)(2)).

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed. 

3.  The RO should schedule the veteran 
for an appropriate examination to 
determine the severity of hemorrhoids.  
The examiner should review the veteran's 
claims file in conjunction with 
examination.  Indicated testing should be 
conducted, with written interpretation of 
the clinical significance of such 
associated with the examination report.  
The examiner is requested to identify the 
presence and degree, or absence, of the 
following:  redundant tissue, persistent 
bleeding and/or fissures, and to state 
whether there is evidence that 
hemorrhoids are thrombotic, frequent in 
recurrence or productive of secondary 
anemia.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
rating claim.  If the benefit sought 
remains denied the veteran and her 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for migraine 
headaches, to include claimed as 
secondary to sinusitis and consideration 
of Allen v. Brown, 7 Vet. App. 439 
(1995); entitlement to an increased 
evaluation for sinusitis; entitlement to 
a temporary total rating pursuant to 
38 C.F.R. § 4.30 (2000); and entitlement 
to an increased rating for residuals of a 
small bowel obstruction, post-laparotomy.  
The veteran should be advised of the time 
period in which to perfect her appeals.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate her claim and that her 
failure, without good cause, to report for scheduled 
examination may result in the denial of her claim.  38 C.F.R. 
§ 3.655 (2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 



